Judgment — Plea insufficient. By the will the maintenance and support of the petitioner is a charge upon the estate, into whosoever hands it comes; and the statute of the state would have subjected it to her maintenance during her widowhood, had no provision been made in her husband’s will: And she may enter upon the estate and hold it against the devisee, until her support is furnished; for it is the condition upon which he tapes and holds the estate, it being a charge upon the land, which runs with it.